On Rehearing.
To remove any uncertainty respecting the ground of affirmance, we find that the alleged infringing tie plates are not within the patent because they are substantially the flat-bottomed plates that appellee had long been making and are not the concave-bottomed plates of the patent. We do not hold (and did not mean to be understood as holding) that the patent is void by reason of appellee’s prior public use of its own plates.
Since there is no infringement, it is unnecessary (even if not strictly improper) in affirming the decree of dismissal of appellant’s complaint of infringement to pass upon the question of validity. This, suit is purely in personam. If there were a finding of invalidity in. this suit, appellant would not be precluded from suing others. If appellant desires a contest on validity, let it bring in a defendánt that *812cannot escape except by overturning the patent. If appellee desires a finding of invalidity, let it appropriate the patented structure and run the risk of paying the substantial damages that are usually assessed against infringers of valid pátents.
The petition for a rehearing is denied.